Citation Nr: 1019622	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  02-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for posttraumatic stress disorder ("PTSD") prior 
to December 13, 2005, and to a rating in excess of 50 percent 
disabling therefrom.

2.  Entitlement to a total disability evaluation based on 
individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Montgomery, Alabama, which 
established service connection for PTSD, evaluated at 10 
percent disabling, effective July 26, 2001.  In a January 
2006 rating decision, the RO increased the Veteran's assigned 
rating to 30 percent, effective July 26, 2001, and to 50 
percent, effective December 13, 2005.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation for PTSD remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board has previously considered this appeal.  In October 
2003, the Board remanded the case for further development, 
specifically, to afford the Veteran a new VA medical 
examination.  This was accomplished, and the case was 
returned to the Board for further appellate proceedings.  In 
an April 2007 decision, the Board denied the Veteran's claim.  
The Veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
("Court").  In May 2008, while the case was pending before 
the Court, the VA Office of General Counsel and the 
appellant's representative filed a Joint Motion for Remand 
("Joint Motion"), requesting that the Court vacate the 
Board's April 2007 decision and remand the case for further 
development and readjudication.  In May 2008, the Court 
granted the parties' Joint Motion, vacated the Board's April 
2007 decision, and remanded the case to the Board for 
compliance with directives that were specified in the Joint 
Motion.

In October 2008, the Board again remanded the case for 
further development, specifically, to obtain medical records 
pertaining to a claim for disability benefits from the Social 
Security Administration ("SSA") and afford the Veteran an 
updated medical examination to determine the current severity 
of his PTSD.  This was accomplished, and in March 2010, the 
VA Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.

The appeal is once again being REMANDED to the RO via the AMC 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Veteran contends that his service-connected PTSD is of 
greater severity than the current 50 percent disability 
rating contemplates.  He also requests a higher initial 
disability rating for the period prior to December 13, 2005.  
A review of the claims folder, however, reveals that the 
evidence of record is not sufficient upon which to base a 
decision.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has further 
indicated that if the Board proceeds with final disposition 
of an appeal and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

The Veteran has claimed on several occasions (including 
during the most recent VA examination) that he is unable to 
work as a result of his service-connected PTSD.  The Veteran 
has therefore raised the issue of TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider a total rating for compensation based upon 
individual unemployability).  The Court recently held that a 
request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). 
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

In this case, the record indicates that the Veteran is 
currently unemployed.  While the appellant has been afforded 
several VA examinations, an opinion as to his unemployability 
and the effect of his service-connected disabilities on his 
employability was not rendered.  The Board therefore finds 
that the appellant should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected PTSD and other service-connected 
disability.  

Further, although the Board requested that the Veteran be 
afforded a VA examination to evaluate the current nature and 
severity of his PTSD, it did not specifically request the 
examiner to review the Veteran's medical records relating to 
treatment for his PTSD for the period between July 26, 2001, 
the effective date of service connection, and December 12, 
2005, the day prior to the effective date upon which he was 
granted an increased disability rating.  As the case is 
already being remanded, the Board will take this opportunity 
to ask the VA examiner to comment on the severity of the 
Veteran's PTSD during the earlier period of July 26, 2001 to 
December 12, 2005.

Finally, it appears that the most recent VA treatment reports 
of record pertaining to the Veteran's PTSD are dated July 
2009.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in its possession, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in 
the possession of VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000 ("VCAA") 
and afford the Veteran the opportunity to 
submit additional argument and evidence 
and to request a hearing on the claim for 
TDIU.

2.  Obtain all available VA treatment 
records pertaining to the Veteran's PTSD 
since July 2009 and associate with the 
claims folder.  Any negative response must 
be specifically noted.  

3.  Following completion of the above, the 
claims folder should be returned to the VA 
examiner who conducted the August 2009 
examination and the examiner should be 
asked to opine as to the nature and 
severity of the Veteran's PTSD from July 
26, 2001 through December 12, 2005, and 
December 13, 2005 to the present, 
including whether there has ever been a 
worsening and/or improvement in his 
condition at anytime during these periods.  
The examiner is also asked to assign 
global assessment functioning ("GAF") 
scores to the Veteran for this period.  
Any and all opinions must be accompanied 
by a complete rationale.

4.  The VA examiner is also asked to 
perform an examination to determine the 
effect of the Veteran's service-connected 
disabilities on his employability.  Any 
necessary specialty examination or 
consultation should be obtained.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the appellant is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed. 

5.  If the examiner who conducted the 
August 2009 examination is not available, 
another VA examination should be performed 
in order evaluate the current nature and 
severity of the Veteran's PTSD, as well as 
the nature and severity of his PTSD 
symptomatology for the period July 26, 
2001 through December 12, 2005, and 
December 13, 2005 to the present.  The 
examiner should also perform a 
comprehensive examination to determine the 
effect of the Veteran's service-connected 
disabilities on his employability pursuant 
to the instructions set forth in action #4 
above.  Any necessary specialty 
examination or consultation should be 
obtained.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  Any and all necessary 
diagnostic tests should be performed, to 
include a comprehensive mental status 
examination with the 


assignment of GAF scores for the relevant 
periods noted above.  The examiner should 
also explain the basis for such scores.  
The examiner is also asked to elicit from 
the Veteran his history of mental health 
symptomatology and note that this history 
has been considered in rendering his or 
her findings.  The examiner should also 
discuss how the Veteran's disability 
impacts his social and occupational 
functioning.  Any and all opinions must be 
accompanied by a complete rationale.

6.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed necessary, the issues 
on appeal should be readjudicated.  If any 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

